Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 06/16/2022.
 	Claims 1-20 are pending in this application. This action is made Final.

Information Disclosure Statement
	Applicants’ Information Disclosure Statement, filed 06/16/2022, has been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCormack et al. (US Pat No. 7,225,189), in view of Angrish et al. (US Pub No. 9,330,149).
As to claims 1, 11, 20, McCormack teaches a method of database writeback using an intermediary statement generator, the method comprising:
receiving (i.e. modified data may be exported from the spreadsheet application worksheet 220 to the data source 235, col. 4, line 50 to col. 5, line 6; When the user attempts to synchronize their spreadsheet with the data source with changes made to data in the spreadsheet, col. 11, lines 40-64), by the statement generator from a client computing system (i.e. FIG. 3 illustrates an example computer screen display showing an illustrative dialog box for publishing data to a data source, col. 6, lines 1-19), a table update request to update a table (i.e. The data source 235 ... cell form, row form, column form, and the like. Suitable databases include SQL Server databases, col. 5, lines 7-20) within a database on a cloud-based data warehouse (i.e. a remote data source 235, col. 4, line 50 to col. 5, line 6), wherein the table update request comprises an update value (i.e. the values have changed, col. 11, lines 40-64) and a selection of a row (i.e. changed rows, col. 11, lines 40-64) and a column (i.e. All Columns in a newly added, col. 11, lines 40-64) from the table (i.e. the user to confirm the column and data type information associated with data to be published to the database 235, col. 6, lines 20-27);
verifying (i.e. Data Validation, col. 6, lines 45 to col. 7, line 3), by the statement generator (i.e. the communication protocol used between the spreadsheet application and the database is the OLE-DB communication protocol, col. 5, lines 41-53), that the selection is updatable (i.e. Conflicts between data exported from the spreadsheet application worksheet 220 and data resident on the data source 235 may be resolved,, col. 4, line 50 to col. 5, line 6);
generating (i.e. The data provider application is a software application module operatively residing between the spreadsheet application and the data source 235, col. 5, lines 21-40; particular data type conversions between data types in a spreadsheet and data types in a given data source, col. 8, lines 6-23), by the statement generator based on the selection and in response to the verification (i.e. data validation between a given data source and a given spreadsheet, col. 7, lines 4-16; If the user confirms the data to be published to the database 235 ... If the data provider application determines that the cached data may be published to the database 235 without error, the data is published to the database 235 successfully, col. 6, lines 28-44), an update database statement comprising a table identifier, a column identifier, a row identifier (i.e. For row level (client side) validations, col. 14, lines 15-22), and the update value (i.e. Cell text should always match at least one item in the complete list. In the case that the text matches more than one item and the cell value was manually entered by the user as opposed to selecting it from a drop down, the first item in the list will always be selected, col. 12, lines 37-52); and
sending (i.e. the user can at anytime refresh the data which causes changes made by the user in the spreadsheet to be published to the data source and causes changes made to the data in the data source to be brought into the spreadsheet, col. 16, lines 7-23), by the statement generator, the update database statement (i.e. In order to allow for proper synchronization of data between the spreadsheet and the data source, tracking of data in the spreadsheet is required ... this ID field ... other methods of establishing a keyed relationship between rows in the spreadsheet and rows in the data provider application may be utilized, col. 16, lines 55 to col. 17, line 10) to the database on the cloud-based data warehouse, wherein the table of the database is updated in response to receiving the update database statement (i.e. When the data provider application synchronizes with the data source at the server, the data provider application builds a batch of update commands based on the rows in the data source list that have been modified. Each row has an indicator as to whether the row has been modified and which columns have been affected, col. 16, lines 24-55; the spreadsheet application may connect to the data source at the database 235 in order to push data out to the database 235, col. 5, lines 54-57).
McCormack implicitly teaches the term "statement" as building a batch update commands (i.e. the data provider application builds a batch of update commands based on the rows in the data source list that have been modified. Each row has an indicator as to whether the row has been modified and which columns have been affected, col. 16, lines 24-55; the spreadsheet application may connect to the data source at the database 235 in order to push data out to the database 235, col. 5, lines 54-57).
McCormack does not clearly state this term.
Angrish specifically teaches this term as generating one or more SQL "UPDATE" statements  (i.e. generates and executes one or more SQL "UPDATE" statements to update the corresponding columns of the one or more underlying relational tables with the data values in the current row of the modified spreadsheet data, col. 12, lines 46-61; translates the data modification commands against the XML view into one or more DML statements against the one or more relational tables that store the spreadsheet data accessible through the XML view. The one or more DML statements may include various operations against the one or more relational tables including, but not limited to, one or more SQL "UPDATE" operations, one or more SQL "INSERT" operations, and one or more SQL "DELETE" operations, col. 11, line 63 to col. 12, line 25).
It would have been obvious to one of ordinary skill of the art having the teaching of McCormack, Angrish before the effective filing date of the claimed invention to modify the system of McCormack to include the limitations as taught by Angrish. One of ordinary skill in the art would be motivated to make this combination in order to translate the data modification commands against the XML view into one or more DML statements against the one or more relational tables that store the spreadsheet data accessible through the XML view in view of Angrish (col. 11, line 63 to col. 12, line 25), as doing so would give the added benefit of efficiently querying and modifying relational tables using spreadsheet applications as taught by Angrish (col. 2, lines 32-42).

As to claims 2, 12, McCormack teaches receiving the table update request comprises:
presenting, through a graphical user interface on the client computing system, a table visualization of the table from the database on the cloud-based data warehouse (i.e. Once the data source list is in the spreadsheet, the ordering of the fields in the spreadsheet is under user control. The user can make use of the spreadsheet's existing functionality (such as Edit-Cut Edit-Paste or using the mouse to drag cells around) to move/re-order the fields within the data source list, col. 17, lines 29-42); and
detecting a user interaction indicating the selection of the row and the column from the table visualization (i.e. tracking of data in the spreadsheet ... To accomplish this joining between the spreadsheet and the data provider application, an ID field is written into the spreadsheet. This ID field is tied to a particular record in the OLE-DB data provider application and allows a user to make changes in ordering, editing key identity fields in the record and delete rows, col. 16, line 55 to col. 17, line 10).

As to claims 3, 13, McCormack teaches generating the update database statement comprises compiling the update database statement from a state specification of the graphical user interface on the client computing system (i.e. When the data provider application synchronizes with the data source at the server, the data provider application builds a batch of update commands based on the rows in the data source list that have been modified. Each row has an indicator as to whether the row has been modified and which columns have been affected, col. 16, lines 24-55; the spreadsheet application may connect to the data source at the database 235 in order to push data out to the database 235, col. 5, lines 54-57).

As to claims 4, 14, McCormack teaches the statement generator is on an intermediary computing system between the client computing system and the cloud-based data warehouse  (i.e. the communication protocol used between the spreadsheet application and the database is the OLE-DB communication protocol. Other suitable communication protocols include SOAP, ODBC, XML web services, remote procedure calls (RPC), ADO, and the like, col. 5, lines 41-53).

As to claims 5, 15, McCormack teaches verifying that the selection is updatable comprises determining that a user associated with the update request is authorized to update the selection (i.e. Once the data source list is in the spreadsheet, the ordering of the fields in the spreadsheet is under user control. The user can make use of the spreadsheet's existing functionality (such as Edit-Cut Edit-Paste or using the mouse to drag cells around) to move/re-order the fields within the data source list, col. 23, lines 1-19).

As to claims 6, 16, McCormack teaches verifying that the selection is updatable comprises determining that the update value is an acceptable type of value (i.e. For date to text conversions, a date in a cell is converted to text for a data source, col. 8, lines 32-47).

As to claims 7, 17, McCormack teaches verifying that the selection is updatable comprises determining that the update value is one of the group of acceptable update values (i.e. When there is a restriction on a data field, that restriction may be displayed to the user in an easy to understand fashion, col. 12, line 62 to col. 14, line 15).

As to claims 8, 18, McCormack teaches verifying that the selection is updatable comprises retrieving permission information for the table from the cloud-based data warehouse, and wherein the statement generator is included within a statement generator computing system that is separate from the cloud-based data warehouse (i.e. The "permissions" error 520 may be presented to the user if the user's permissions for exporting data to the specified data source have been revoked or otherwise modified such that the user is no longer allowed to publish data to the specified data source, col. 23, lines 1-19).

As to claims 9, 19, McCormack teaches sending, by the statement generator, the update database statement to the database on the cloud-based data warehouse comprises passing credentials for a user associated with the update request to the cloud-based data warehouse (i.e. The "permissions" error 520 may be presented to the user if the user's permissions for exporting data to the specified data source have been revoked or otherwise modified such that the user is no longer allowed to publish data to the specified data source, col. 23, lines 1-19).

As per claim 10, McCormack teaches the table update request further comprises a request to add a new row to the database (i.e. , newly added rows, and changed rows are validated against the data mapping and data type rules. Newly added items are validated by foreground error checking. All Columns in a newly added or changed row are subject to validation whether or not the values have changed, col. 11, lines 40-64).

Response to Arguments
Applicant's arguments with respect to claims 1- 20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153